Title: To Alexander Hamilton from Samuel Jones, [4 October 1789]
From: Jones, Samuel
To: Hamilton, Alexander


[New York, October 4, 1789]
Answer,
I am of Opinion that the Duties upon Goods imported into any District after the first Day of August and before a Custom House was established and organized in such District are recoverable by Action of Debt in the Name or by Information on Behalf of the United States against the Importers.
The Acts for Collection of the Duties and regulating the coasting Trade suppose and some of their Provisions clearly imply that the Duties are to be paid at the Port of Entry in the District where the Goods first Arrive. I think the Duties become due upon the Importation of Goods And that the Master of every Vessel coming into any Port of the United States is bound to make a Report and Entry within 48 Hours after his arrival And that the Vessel has not a Right either before or after the Expiration of that Time to leave the Port and go to any foreign Port or to another State or to another District in the same State without paying or securing the Duties unless the Port at which such Vessel arrives is not the Port to which She was bound and She is compelled to come into such Port by Distress of Weather or other sufficient Cause.
Samuel Jones
New York4 October 1789
